ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                       Warning v. City of Joliet, 2012 IL App (3d) 110309




Appellate Court            KRISTINE WARNING, as Independent Executor of the Estate of Joanne
Caption                    M. Warning, Deceased, Plaintiff-Appellant, v. THE CITY OF JOLIET,
                           a Municipal Corporation, Defendant-Appellee (Amanda M. Ibarra,
                           Defendant).



District & No.             Third District
                           Docket No. 3-11-0309


Filed                      August 22, 2012


Held                       A verdict was properly directed for defendant city in an action for the
(Note: This syllabus       fatal injuries suffered by plaintiff’s decedent when she was struck by a
constitutes no part of     vehicle while crossing a street inside a crosswalk, since the city had no
the opinion of the court   duty of reasonable care with regard to the lighting and crosswalks at the
but has been prepared      scene, and there was no evidence the city had actual or constructive
by the Reporter of         notice that the streetlights were not operating or that it failed to make a
Decisions for the          reasonable inspection or failed to erect additional signs.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Will County, No. 06-L-650; the Hon.
Review                     Barbara Petrungaro, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Andrew A. Muchoney (argued), of McKeown Fitzgerald Zollner Buck
Appeal                      Hutchison & Ruttle, of Joliet, for appellant.

                            John P. Wise (argued), Assistant Corporation Counsel, of Joliet, for
                            appellee.


Panel                       JUSTICE LYTTON delivered the judgment of the court, with opinion.
                            Presiding Justice Schmidt and Justice Carter concurred in the judgment
                            and opinion.




                                               OPINION

¶1          Plaintiff, Kristine Warning, as independent executor of the estate of Joanne M. Warning,
        filed an action against defendant, City of Joliet (City), to recover damages for personal
        injuries her mother sustained when she was struck by a vehicle while crossing the street
        inside a crosswalk. Following plaintiff’s case-in-chief, the trial court entered a directed
        finding in favor of the City. On appeal, plaintiff claims that the trial court erred in finding (1)
        that the City did not owe a duty of reasonable care relating to street lighting and crosswalks
        on Madison Street, (2) that no evidence was presented as to actual or constructive notice that
        certain streetlights were inoperable, and (3) that no evidence was presented that the City
        failed to make a reasonable inspection of the crosswalk or failed to erect additional signage
        around the crosswalk. We affirm.
¶2          Plaintiff filed a complaint against the City alleging that it was liable for injuries Joanne,
        age 79, suffered when she was struck by a vehicle driven by Amanda Ibarra on Madison
        Street outside Provena Hospital on September 5, 2005. Joanne died from the injuries a few
        weeks later. Plaintiff alleged that her mother’s death was the result of the City’s negligence.
        Specifically, the complaint alleged that the City failed to (1) maintain the streetlamps on
        Madison Street, (2) warn of the inoperative streetlamps near the crosswalk, (3) make a
        reasonable inspection of the crosswalk, and (4) have or follow procedures for the inspection
        of streetlamps at crosswalks.
¶3          At the bench trial, Jesse Harper testified that he was employed by Provena as a full-time
        security officer from May of 2005 through September or October of 2007. His job was to
        ensure the safety of the employees and visitors of the hospital. He observed the roadways and
        lighting around Provena. From June or July 2005 through September 2005, he noticed
        several inoperable streetlights on Madison Street. Typically, during that time, he noted about
        one per week. When he found a streetlight that was out, he would mark the inoperable light
        with yellow caution tape. He testified that the light at the parking lot on the east side of
        Madison Street was out the night of the accident and prior to the accident, but he did not

                                                   -2-
       know for how long.
¶4          Harper testified that it was not his responsibility to tell the City that the lights were out.
       He simply reported them to his supervisor. He was not aware of any reports made to the City
       about streetlights at the parking lot on Madison.
¶5          On September 5, 2005, he remembered a woman being struck in the crosswalk. He did
       not see the accident but he heard the screeching brakes. Harper went to the crosswalk and
       saw Joanne on the ground in front of a vehicle. He testified that it was dark outside at the
       time of the accident and that he did not look specifically at the streetlights.
¶6          Amanda Ibarra testified that she works as a nurse at Provena. On September 5, 2005, she
       worked until 2:30 p.m. and then stayed beyond her shift. She worked more than 14 hours that
       day. She left the employee parking lot on the Madison Street side that evening. The road was
       dry, and it was dark out. The lights on her car automatically turned on. She was able to see
       the roadway when she pulled out. Before entering the crosswalk on Madison, she slowed
       down, but she hit a pedestrian. Although she applied her brakes as soon as she saw the
       woman, it was too late. The woman was walking in her lane of traffic and was wearing dark
       clothing. Ibarra testified that she believed the lighting affected her ability to see the woman.
¶7          Prior to September 5, 2005, she had no knowledge of any streetlights out on Madison
       Street. The crosswalk was illuminated that evening, but she did not know if the light was on
       the crosswalk or how the crosswalk was lit.
¶8          Officer Shana Murnane testified that there are no policies at the City police department
       as to reporting streetlight outages. Officers could report streetlight outages if they see them,
       but there are no written policies.
¶9          As part of her job, Murnane reconstructs accident scenes. On September 5, 2005, she
       investigated the crosswalk on Madison Street. The roadway had average nighttime lighting.
       Although there were streetlights in the area, the streetlight on the east side of the street,
       approximately 80 feet to the south of the crosswalk, was not operational. There was no
       yellow caution tape tied around the pole. There was another operational street light 100 feet
       to the north of the crosswalk. There was also ambient lighting from the moon, parking lot
       and the entrance to the hospital.
¶ 10        Officer Michael Rouse testified that there was no policy in 2005 for the police officers
       to report streetlight outages or hazardous road conditions. On September 5, 2005, he reported
       to the scene of the accident in front of the hospital. Officer Rouse was the lead
       reconstructionist, and it was his responsibility to gather evidence at the scene. He noticed that
       a streetlight was out to the south of the crosswalk. He testified that the Joliet police
       department tied yellow tape around the pole of that light. No other markings were on the pole
       at that time. He did not know if the light was out at the time of the accident. He also noted
       that there was other ambient lighting, including a smaller light pole at the other end of the
       crosswalk in the hospital’s driveway. Although the diagram of the scene showed a streetlight
       directly above the crosswalk, that was an error. There are no lights directly over the
       crosswalk. There is a streetlight 100 feet to the north of the crosswalk. There is also another
       streetlight to the south, but Officer Rouse did not know how far away it was.
¶ 11        Dennis Mulcahy testified that he has been a security officer for the hospital for 7½ years.

                                                  -3-
       He patrols the parking lots and the hospital building nearby. He is responsible for patrolling
       Madison Street, including the crosswalk and the visitor’s parking lot. Prior to September 5,
       2005, he observed streetlight outages around Provena. He saw several streetlights out on
       Madison Street in 2005.
¶ 12       On September 5, 2005, he heard a thud and screeching tires and turned to see a woman
       lying in the street with a car in the crosswalk. Mulcahy testified that he believed some
       streetlights were out that night and that some streetlights had not been working for some
       time, but he did not know which lights were out or how long they had been out before the
       accident. Mulcahy never called the City regarding streetlight outages, and he did not recall
       if he ever informed anyone on the date of the accident that there were streetlights out on
       Madison Street. He did not prepare any written report.
¶ 13       Clarke Corcoran works at Provena. On September 13, 2002, he sent a letter to the City
       regarding complaints that the hospital’s safety committee had received about the crosswalk
       on Madison Street. Specifically, the letter referred to problems with traffic refusing to slow
       down for people within the crosswalk. The letter did not refer to any problem with lighting.
¶ 14       Karen Plyman is employed with the City of Joliet as an information service technician.
       She oversees the mail room and processes citizen complaints. If she receives a call of a
       streetlight outage, she faxes it either to ComEd or the City public works, depending on the
       location and type of pole. If she receives a complaint about streetlight outages of lights on
       wooden poles, she refers it to ComEd because ComEd maintains the wooden poles.
¶ 15       The City keeps a log of outages. Plyman reviewed the file from 2000 to 2005 and did not
       find any complaint of a streetlight outage or malfunctioning streetlight on Madison Street
       near the hospital during the time of the accident.
¶ 16       Russell Lubash testified that he is the traffic engineer for the City and has been for the
       past six or seven years. He is responsible for traffic-related engineering projects, including
       the maintenance of streetlights and traffic signals. Street lighting design depends on the
       project and the road classification, as well as City standards for spacing streetlights. The City
       guidelines require that streetlights be placed 250 feet apart.
¶ 17       Lubash maintains a log of complaints regarding streetlights and poles. If he receives a
       complaint, he reports it to the electrical department. The City keeps a log of all complaints
       and forwards those that do not involve City poles to ComEd. Once a month, electricians turn
       on the cabinets to the streetlights and perform routine maintenance.
¶ 18       Lubash stated that the streetlight in question was probably installed in the 1960s when
       the hospital was built. The streetlight is maintained on a wooden pole and owned by ComEd.
       Lubash further testified that neither the Manual of Uniform Traffic Control Devices
       (MUTCD) nor the American National Standards Institute requires periodic studies to be
       conducted concerning streetlights on roadways after they are installed. Lubash noted that the
       Illuminating Engineering Society of North America (IESNA) publishes recommended
       practices for streetlights. However, the IESNA recommendations pertain only to new
       streetlight system installations and do not apply to old ones.
¶ 19       Lubash further testified that for a marked crosswalk, the MUTCD requires that the
       walkway be outlined from one location to the other with six-inch-thick white striping. The

                                                 -4-
       Madison Street crosswalk was restriped in 2004. At that time, the City adopted the option
       to improve the crosswalk by painting large parallel bar markings in the direction of traffic
       across the entire roadway. The stripes were painted 12 inches thick. This option was adopted
       above the MUTCD requirement to provide greater visibility.
¶ 20       Lubash stated that the crosswalk sign at the scene of the accident meets the MUTCD
       standards. Although the guidelines are reviewed and revised periodically, the MUTCD does
       not require the replacement of a noncompliant sign to current standards if the sign previously
       met the basic installation standards. Lubash testified that the crosswalk signage in this case
       met the installation standards under the MUTCD at the time it was installed. Whether to
       modify the crosswalk to include a downward pointing arrow as required in the updated
       MUTCD standards, which were revised after the crosswalk was installed, was based on his
       judgment and the visibility of the current crosswalk.
¶ 21       Following plaintiff’s case-in-chief, the City moved for a directed finding. The trial court
       concluded that the plaintiff failed to present sufficient evidence to sustain her burden of proof
       and entered judgment in favor of the City.

¶ 22                                                I
¶ 23       When ruling on a motion for a directed finding, the trial court must employ a two-step
       analysis. First, the court must determine as a matter of law whether the plaintiff has presented
       a prima facie case. Law Offices of Colleen M. McLaughlin v. First Star Financial Corp.,
       2011 IL App (1st) 101849. A plaintiff presents a prima facie case when he or she presents
       some evidence on each element essential to the cause of action. Minch v. George, 395 Ill.
       App. 3d 390 (2009). Second, if the plaintiff has presented some evidence on each element,
       the court then must consider and weigh the totality of the evidence presented. Law Offices
       of Colleen M. McLaughlin, 2011 IL App (1st) 101849, ¶ 39.
¶ 24       If the trial court finds that the plaintiff has failed to establish a prima facie case as a
       matter of law, the appellate standard of review is de novo. Minch, 395 Ill. App. 3d at 398.
       However, if the trial court moves on to consider the weight and quality of the evidence and
       finds that no prima facie case remains, the appellate standard of review is manifest weight
       of the evidence. Gorski v. Board of Fire & Police Commissioners, 2011 IL App (2d) 100808.
       A decision is against the manifest weight of the evidence if the opposite conclusion is clearly
       apparent. Id. ¶ 34.

¶ 25                                            II
¶ 26      Plaintiff first argues that she presented a prima facie case that the City had a duty to
       maintain the streetlights on Madison Street.
¶ 27      A municipality has a common law duty to maintain its property in a reasonably safe
       condition. Swett v. Village of Algonquin, 169 Ill. App. 3d 78 (1988). That duty has been
       codified in section 3-102(a) of the Illinois Local Governmental and Governmental
       Employees Tort Immunity Act, which provides:
          “Except as otherwise provided in this Article, a local public entity has the duty to


                                                 -5-
            exercise ordinary care to maintain its property in a reasonably safe condition for the use
            in the exercise of ordinary care of people whom the entity intended and permitted to use
            the property in a manner in which and at such times as it was reasonably foreseeable that
            it would be used, and shall not be liable for injury unless it is proven that it has actual or
            constructive notice of the existence of such a condition that is not reasonably safe in
            reasonably adequate time prior to an injury to have taken measures to remedy or protect
            against such condition.” 745 ILCS 10/3-102(a) (West 2006).
¶ 28        However, a municipality’s duty to maintain public property does not apply to streets or
       other property it does not own. Janssen v. City of Springfield, 79 Ill. 2d 435 (1980).
       Moreover, a city has no common law duty to light its streets. See 19 Beth A. Buday et al.,
       McQuillin on Municipal Corporations § 54.101 (3d rev. ed. 1994); see generally Greene v.
       City of Chicago, 73 Ill. 2d 100 (1978); Horneyer v. City of Springfield, 98 S.W.3d 637 (Mo.
       Ct. App. 2003). A municipality’s duty to provide streetlights is limited to situations in which
       illumination is necessary to avoid dangerous and potentially hazardous conditions. Thompson
       v. City of New York, 585 N.E.2d 819, 820 (N.Y. 1991). An intersection that is large and busy
       does not qualify, in and of itself, as a dangerous or potentially hazardous condition
       (Thompson, 585 N.E.2d at 820), and the mere outage of streetlights at an intersection does
       not render a reasonably safe street dangerous (Horneyer, 98 S.W.3d at 645). Nevertheless,
       where a city undertakes to provide streetlights, it is liable if it does so in an insufficient or
       inadequate manner. Greene, 73 Ill. 2d at 108-09.
¶ 29        Here, the evidence demonstrated that the City did not own the streetlight located 80 feet
       from the crosswalk. Lubash, the city traffic engineer, testified that the lights on Madison
       Street were owned and maintained by ComEd. As a result, any complaint the City received
       of an inoperable light on Madison Street was forwarded to ComEd. Moreover, the testimony
       at trial showed that the City had not undertaken to provide a streetlight to illuminate the
       crosswalk in front of Provena. Lubash testified that the streetlight in question was installed
       when the hospital was built and that the purpose of the streetlight was to illuminate the
       roadway, not the crosswalk. Based on these undisputed facts, the trial court properly
       concluded that the City did not have a duty to maintain the streetlights on Madison Street.

¶ 30                                                III
¶ 31       Plaintiff claims that the trial court erred in finding that there was no actual or constructive
       notice given to the City that a streetlight on Madison Street was inoperable until after the
       accident.
¶ 32       Plaintiff is correct that sufficient notice of a dangerous condition may give rise to a
       breach of duty by the defendant if the condition is left uncorrected. See Cochran v. George
       Sollitt Construction Co., 358 Ill. App. 3d 865 (2005). However, under the facts of this case,
       actual notice can only be established by showing that someone reported the unilluminated
       streetlamp to the City. No facts exist demonstrating such notice. Plyman testified that the
       City maintains a log of outages. She reviewed the file from 2005 and did not find any
       complaints regarding streetlight outages or malfunctions on Madison Street in front of the
       hospital. Lubash testified that he also maintains a log of streetlight complaints. He reviewed


                                                  -6-
       his log for 2004 through 2005 and did not find any complaints of a streetlamp outage on
       Madison near the area of the accident. Plaintiff’s claim that the correspondence of Clarke
       Corcoran provided actual notice of inoperative streetlights on Madison Street also fails. The
       letter stated concerns that motorists were not watching for pedestrian traffic and would not
       slow down. It did not mention poor lighting, streetlights or illumination issues. In addition,
       although Harper testified that he frequently noticed streetlight outages on Madison, he
       admitted that he never notified the City. The record demonstrates that plaintiff failed to
       present sufficient evidence that the City had actual notice that the light near the crosswalk
       was inoperable at the time of the accident.
¶ 33        Plaintiff argues that the record supports an inference of constructive notice on the part
       of the City. We disagree. Constructive notice can only be established where the dangerous
       condition is shown to exist for a sufficient length of time to impute knowledge of its
       existence to the defendant. Pavlik v. Wal-Mart Stores, Inc., 323 Ill. App. 3d 1060 (2001).
       Here, there are no facts that show the length of time the streetlight was out. While plaintiff
       claims that the light had been inoperable for several days before the accident, nothing in the
       record supports that claim. Harper testified that he noticed the streetlamp south of the
       crosswalk had not been working in the past. However, he could not say whether it was
       illuminated at the time of the accident. Without further corroboration, his testimony fails to
       establish constructive notice. See City of Ottawa v. Hayne, 114 Ill. App. 21 (1904)
       (constructive notice demonstrated by duration, location and conspicuousness of the hazard).

¶ 34                                                IV
¶ 35       Plaintiff also claims that the City failed to make a reasonable inspection of the crosswalk.
¶ 36       A municipality owes a duty of reasonable care to pedestrians who walk in a street inside
       of or within the boundaries of a crosswalk. Ramirez v. City of Chicago, 212 Ill. App. 3d 751
       (1991).
¶ 37       Lubash testified that the crosswalk was restriped in 2004. The crosswalk was repainted
       to include parallel bar markings to the traffic that were 12 inches wide, rather than the
       required 6 inches. Lubash also stated that the new striping exceeded MUTCD standards and
       provided greater visibility. Plaintiff failed to present any evidence that contradicted the city
       engineer’s position. Thus, the evidence at trial demonstrated that the City inspected the
       crosswalk and made adequate improvements. The trial court’s finding that the City made a
       reasonable inspection of the crosswalk was not error.

¶ 38                                                V
¶ 39       Last, plaintiff argues that the trial court erred in finding that there was “no evidence” that
       the City violated any duty by its installation or maintenance of the crosswalk or that the City
       had a duty to erect additional signage around the crosswalk.
¶ 40       In her case-in-chief, plaintiff failed to show that the City violated its duty to install and
       maintain the crosswalk in a reasonably safe manner. The uncontested evidence established
       that the City’s initial crosswalk installation met the recommended guidelines. Under the


                                                  -7-
       MUTCD, the crosswalk sign present at the time of the accident met the installation standards
       because, as Lubash testified, it met the standards that existed at the time it was initially
       installed. Plaintiff argued below that the crosswalk should have included a downward arrow
       painted on the roadway, but she failed to show that the City was required to provide such
       signage or that the crosswalk failed to meet the standards at the time it was installed.
¶ 41       Plaintiff attempts to bolster her argument that the City was negligent in failing to erect
       additional signage and failing to properly maintain the crosswalk by asserting that the trial
       court erred in refusing to allow her expert, Joseph Regis, to testify. A trial court is granted
       considerable discretion in ruling on matters of discovery. City of Chicago v. St. John’s
       United Church of Christ, 404 Ill. App. 3d 505 (2010). Nevertheless, the purpose of discovery
       is not to punish the offending party. See Besco v. Henslee, Monek & Henslee, 297 Ill. App.
3d 778 (1998). An objection based upon timeliness of disclosure of an expert witness must
       be weighed in context with (1) surprise to the adverse party, (2) prejudicial effect, (3) nature
       of the expert’s testimony, (4) diligence of the adverse party, (5) whether the objection was
       timely, and (6) the good faith of the party calling the witness. Id. at 783.
¶ 42       Here, plaintiff sought to disclose Regis as an expert witness three weeks before the
       September 30, 2010, trial date. However, plaintiff failed to disclose Regis as a controlled
       expert witness in its answer to Supreme Court Rule 213(f) interrogatories filed in August of
       2009. See Ill. S. Ct. R. 213(f) (eff. July 1, 2001). In addition, plaintiff did not provide the
       conclusions or opinions of Regis and failed to disclose any reports prepared by him. Instead,
       plaintiff filed an emergency motion for leave to supplement discovery days before trial and
       attached a September 2002 memorandum from Clarke Corcoran to Dennis Duffield in
       support of the expert’s opinion. Plaintiff failed to act diligently in her disclosure of this
       witnesses. Based on the untimeliness of her request, her failure to abide by Supreme Court
       Rule 213(f), and her failure to disclose appropriate records in support of the expert, the trial
       court’s decision to deny her motion was not an abuse of discretion.
¶ 43       Based on the record before us, we find no error in the trial court’s ruling that plaintiff
       failed to sustain her burden of proof as to negligence or that the City was entitled to a
       directed verdict.

¶ 44                                   CONCLUSION
¶ 45      The judgment of the circuit court of Will County is affirmed.

¶ 46      Affirmed.




                                                 -8-